DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Abbott Diabetes Care Inc. application filed with the Office on 14 February 2020.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Patent Application 15/520,784, which was filed on 20 April 2017; which is the US National Stage Application of Application PCT/US15/56989, filed on 22 October 2015; which claim priority to a US Provisional Application, 62/067,813, which was filed on23 October 2014.  The instant claims therefore have an effective filing date of 23 October 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

Claims 1-3, 11, 12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, and 16 of U.S. Patent No. 10,598,624. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claims 1 and 3 are taught by patented claim 1; all the limitations of instant claim 11 are taught by claim 6; all the limitations of instant claims 16 and 18 are taught by patented claim 12; and, each of the limitations recited in instant claims 2, 12 and 17 are taught by patented claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Miyazaki, et al. (US 2004/0178066 A1; hereinafter, “Miyazaki”).

Regarding claim 1, Miyazaki discloses a biosensor (Title; which reads on the instantly claimed, “[a]n analyte sensor”).
Miyazaki teaches said biosensor comprises an insulating support (1; Abstract; [0021]; which reads on “a non-conductive material”).
Further, Miyazaki teaches a conductive layer which is formed on the whole surface of said support and composed of an electrical conductive material such as a noble metal, for example gold or palladium, and carbon (2; Abstract; [0138]; which reads on “a conductive material disposed on the non-conductive material”), wherein said conductive layer comprise a working electrode, a counter electrode, and a detecting electrode, which are formed by dividing said conductive layer by slits (3a, 3b, 4a and 4b; [0138]).
Miyazaki further teaches fabricating the biosensor includes employing the laser to form arc-shaped slits (24a and 24b) that are formed on the electrical conductive layer around a position where a reagent is dripped so as to surround the position ([0156]), wherein said slits serve as breakwaters for a liquid reagent placed on the conductive layer ([0158]; which reads on “at least two sensing structures defined by a removed portion of conductive material”).
Also, Miyazaki teaches said liquid reagent may comprise glucose oxidase as enzyme, potassium ferricyanide as an electron transfer agent and the like ([0158]; which reads upon, “the at least two sensing structures comprising a reagent composition”).

24a and 24b) that are formed on the electrical conductive layer.

Regarding claims 3 and 4, Miyazaki teaches said liquid reagent may comprise glucose oxidase as enzyme, potassium ferricyanide as an electron transfer agent ([0158]).

Regarding claim 10, Miyazaki teaches measurement of glucose concentration ([0162]).

Regarding claim 11, Miyazaki discloses a prescribed voltage is applied to a working electrode (25) and the counter electrode (26) or between the counter electrode (26) and the detecting electrode (27), and as a blood sugar sensor, a current proportional to a glucose concentration is generated, and a blood sugar level can be measured by its value ([0162]; which reads upon the instantly claimed, “[a] method comprising: determining a level of an analyte from signals generated by an analyte sensor”).
Miyazaki teaches said biosensor comprises an insulating support (1; Abstract; [0021]; which reads on “a non-conductive material”).
Further, Miyazaki teaches a conductive layer which is formed on the whole surface of said support and composed of an electrical conductive material such as a noble metal, for example gold or palladium, and carbon (2; Abstract; [0138]; a conductive material disposed on the non-conductive material”), wherein said conductive layer comprise a working electrode, a counter electrode, and a detecting electrode, which are formed by dividing said conductive layer by slits (3a, 3b, 4a and 4b; [0138]).
Miyazaki further teaches fabricating the biosensor includes employing the laser to form arc-shaped slits (24a and 24b) that are formed on the electrical conductive layer around a position where a reagent is dripped so as to surround the position ([0156]), wherein said slits serve as breakwaters for a liquid reagent placed on the conductive layer ([0158]; which reads on “at least two sensing structures defined by a removed portion of conductive material”).
Also, Miyazaki teaches said liquid reagent may comprise glucose oxidase as enzyme, potassium ferricyanide as an electron transfer agent and the like ([0158]; which reads upon, “the at least two sensing structures comprising a reagent composition”).

Regarding claim 12, Miyazaki further teaches fabricating the biosensor includes employing the laser to form arc-shaped slits (24a and 24b) that are formed on the electrical conductive layer.

Regarding claims 13 and 14, Miyazaki teaches said liquid reagent may comprise glucose oxidase as enzyme, potassium ferricyanide as an electron transfer agent ([0158]).

[a] method of fabricating an analyte sensor”).
Further, Miyazaki teaches a conductive layer formed on a whole surface of an insulated support (1) and composed of a noble metal, for example gold or palladium, and carbon (2; Abstract; [0138]; which reads on “applying a  conductive material to a surface of a non-conductive material”), wherein said conductive layer comprise a working electrode, a counter electrode, and a detecting electrode, which are formed by dividing said conductive layer by slits (3a, 3b, 4a and 4b; [0138]).
Miyazaki further teaches fabricating the biosensor includes employing the laser to form arc-shaped slits (24a and 24b) that are formed on the electrical conductive layer around a position where a reagent is dripped so as to surround the position ([0156]), wherein said slits serve as breakwaters for a liquid reagent placed on the conductive layer ([0158]; which reads on “removing a portion of conductive material to define at least two sensing structures”).
Additionally, Miyazaki teaches a reaction layer (14) laid upon the electrodes of the formed electrodes ([0153]; which reads on, “depositing a reagent composition within the at least two sensing structures”).

Regarding claim 17, Miyazaki further teaches fabricating the biosensor includes employing the laser to form arc-shaped slits (24a and 24b) that are formed on the electrical conductive layer.

Regarding claim 18 and 19, Miyazaki teaches said liquid reagent may comprise glucose oxidase as enzyme, potassium ferricyanide as an electron transfer agent ([0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of a US Patent Application Publication to Liu et al. (US 2012/0132525 A1; hereinafter, “Liu”).


However, Liu discloses polymer for use as redox mediators in electrochemical biosensors (Abstract); wherein is taught an osmium-decorated poly(vinylpyridine)-based polymer as the redox mediator ([0032]; [0108]).
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art to utilize the taught osmium-decorated poly(vinylpyridine)-based polymer as the redox mediator, as taught by Liu, in place of the potassium ferricyanide mediator in Miyazaki because the polymer based it always formation of a sensing layer may include an enzyme, a polymeric mediator, and a cross-linker that crosslinks the sensing layer components, resulting in an extremely stable electrochemical response (Liu, [0166]).

Claims 7-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of a US Patent Application Publication to Harper, et al. (US 2009/0247857 A1; hereinafter, “Harper”).

Regarding claim 7, Miyazaki teaches the limitations of instant claim 1, as outlined above.  Miyazaki is silent as to calibration of the biosensor.

At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have included the factory calibration as taught by Harper into the device as taught by Miyazaki because calibration ensures a more accurate measurement.

Regarding claims 8, 9, 15, and 20, Miyazaki teaches the limitations of instant claims 1, 11 and 16, as outlined above.  Miyazaki is silent as to mass transport limiting membrane.
However, Harper disclose an electrochemical sensor having a mass transport limiting layer as a membrane composed of crosslinked-polymers containing heterocyclic nitrogen groups, such as polymers of polyvinylpyridine and polyvinylimidazole ([0083]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to incorporate the mass transport limiting layer as taught by Harper into the device disclosed by Miyazaki as electrochemical sensors equipped with such membranes have considerable sensitivity and stability, and a large signal-to-noise ratio, in a variety of conditions (Harper, [0083]).



Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	25 March 2021